— Judgment unanimously affirmed. Memorandum: Relator was convicted of two counts of criminally selling a dangerous drug in the fourth degree for sales occurring May 23, 1972 and June 2, 1972. He was sentenced to consecutive terms of imprisonment. He charges that since the trial court had denied his pretrial motion to sever the two counts he may not be sentenced to consecutive terms. He raised the same objection at his sentencing, unsuccessfully. There is nothing in the record to suggest that the sales were other than separate and distinct transactions, properly joined for trial under CPL 200.20 (subd 2, par [c]) but for which consecutive sentences could legally be imposed. (Appeal from judgment of Wyoming County Court dismissing writ of habeas corpus.) Present — Marsh, P. J., Simons, Mahoney, Goldman and Del Vecchio, JJ.